Title: To Thomas Jefferson from James Monroe, 23 April 1800
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond April 23. 1800.

I have yours of the 13. When your presence ceases to be necessary in Phila., (and I wod. certainly remain while it was) your speedy arrival home is what I very much wish. I will arrange things so, as to be Albemarle as soon as I hear you are there. we have nothing new here except the election of the city & county, the former of wh. continues Copland, the latter has chosen two republicans; that interest being sufficiently strong to prevail in favor of both members excluding Mayo, altho’ it was weaken’d by a 3d. candidate who took 70. or more votes before he declined. we hear nothing yet from the other counties this being the day of election. As I shall see you so soon, especially as it is unsafe to repose too much confidence in the fidelity of the post office, I defer any inquiry on topics of importance till then. Duane I think ought to have met the censure & judgment of the Senate. As it is they establish the principle & avoid the odium of his prosecution, thro the constitution. He suffers all they can inflict without exciting publick sensibility in his favor.
yr. affectionate friend & servt.
